 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      CHARLES V. REED,
                                                        CASE NO. 3:16-CV-5993-BHS-DWC
11                             Plaintiff,
                                                        ORDER
12               v.

13      G. STEVEN HAMMOND, et al.,

14                             Defendants.

15         Plaintiff Charles V. Reed filed this civil rights action under 42 U.S.C. § 1983. Before the

16 Court is Defendants’ Motion to Modify Deadlines and Stay Proceedings while Pending Motions

17 are Considered. Dkt. 143.

18         A. Request to Stay Proceedings

19         Defendants request the Court stay the proceedings until 60 days after the State medical

20 negligence issues raised by Defendants have been resolved. Dkt. 143. On January 13, 2020,

21 District Judge Settle adopted the undersigned’s Report and Recommendation regarding the State

22 law medical negligence issues and denied Defendants’ Motion to Certify State Law Question.

23 Dkt. 147. Based on the foregoing, Defendants’ request for a stay is denied as moot.

24


     ORDER - 1
 1          B. Modify Deadlines

 2          Defendants also request the Court extend the following:

 3          1. Deadline for Plaintiff’s expert disclosures to 60 days after the resolution of the state
               law question;
 4
            2. Deadline for Defendants’ expert disclosures to 90 days after the resolution of the state
 5             law question; and

 6          3. Deadline to file and serve any dispositive motion to 150 days after the resolution of
               the state law question.
 7
     Dkt. 143.
 8
            Pursuant to local rule, a motion for relief from a deadline should be filed before the
 9
     deadline lapses. LCR 7(j). The party requesting the extension must show good cause for the
10
     extension. Fed. R. Civ. P. 26(b), 6(b)(1). In addition, and extension “normally will be granted in
11
     the absence of bad faith on the part of the party seeking relief or prejudice to the adverse party.”
12
     California Trout v. Fed. Energy Regulatory Comm’n, 572 F.3d 1003, 1027 n.1 (9th Cir. 2009).
13
            Here, Defendants request an extension of the expert disclosure and dispositive motions
14
     deadline. Dkt. 143. Defendants state it would be appropriate to have an expert disclosure and
15
     expert discovery period after the state law issues are resolved and prior to the dispositive motion
16
     deadline. Dkt. 143. Plaintiff responded, stating he does not object to setting deadlines for expert
17
     witness disclosures and expert discovery, but objects to extending the dispositive motion
18
     deadline because the request is unnecessary and will only achieve delay. Dkt. 144. In their
19
     Reply, Defendants argue they will have to file their dispositive motion and declarations without
20
     knowing what Plaintiff’s expert’s testimony will be. Dkt. 145 at 2. Defendants argue changing
21
     the dispositive motion deadline would not prejudice Plaintiff as he is already receiving the anti-
22
     viral medication he sought. Dkt. 145 at 3.
23

24


     ORDER - 2
 1         The Court finds Defendants have shown good cause for an extension, and Plaintiff does

 2 not argue Defendants are acting in bad faith or that an extension would prejudice him. Moreover,

 3 because it appears Defendants were awaiting the Court’s decision on their objections to the

 4 undersigned’s Report and Recommendation and Motion to Certify State Law Question, which

 5 was only recently resolved, the Court will extend the expert disclosure and dispositive deadline

 6 in order to provide new deadlines which both sides can comply with. Therefore, Defendants’

 7 Motion (Dkt. 143) is granted. It is ORDERED:

 8         1. The deadline for Plaintiff’s expert disclosures is extended to March 13, 2020. The
              deadline for Defendants’ expert disclosures is extended to April 13, 2020.
 9
           2. The Parties may now file dispositive motions on or before June 11, 2020.
10
           Dated this 15th day of January, 2020.
11

12
                                                        A
13                                                      David W. Christel
                                                        United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24


     ORDER - 3
